Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 STOCK PURCHASE AGREEMENT T HIS S TOCK P URCHASE A GREEMENT (the Agreement) is made and entered into as of the 7th day of March 2008 (the Execution Date), by and between C OGENCO I NTERNATIONAL , I NC . , a Colorado corporation ( Cogenco ), and G ENESIS B IOTECHNOLOGY F UND L IMITED , a sub fund of Genesis Investment Funds Limited, licensed under the laws of St. Vincent and the Grenadines ( Genesis ), who are collectively referred to as the  Parties  and individually as a  Party . R E C I T A L S: A. Cogenco holds 1,673,256 shares of common stock of DMI Biosciences, Inc., a privately-held Colorado corporation (represented by certificate 303, the DMI Shares) , and Cogenco desires to transfer 1,423,256 of the DMI Shares to Genesis for a price o f $1.00 per share. B. Genesis desires to purchase 1,423,256 of the DMI Shares for $1,
